DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	This Office action is in response to correspondence received August 21, 2020.
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-14, and 16-18 of copending Application No. 16/888,925 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison:

Claim
Instant
Claim
Reference 16888925
1
A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task; accessing an external provider to provide at least a portion of the compute task, the network task, or the core task; interpreting a behavioral data source; operating a machine to forecast a forward market value for a resource in response to a remaining resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market value for the resource.  
1
A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task; interpreting a behavioral data source; operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market value for the resource.
2
The method of claim 1, wherein the forward market value for the resource comprises a forward market for energy prices.  
2
wherein the forward market value for the resource comprises a forward market for energy prices.
3
The method of claim 2, wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.  
3
the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.
4
The method of claim 1, wherein the forward market value for the resource comprises a forward market for a spectrum resource.  
4
the forward market value for the resource comprises a forward market for a spectrum resource.
5
The method of claim 4, wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.  
5
the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source
6
The method of claim 1, wherein the forward market value for the resource comprises a forward market for a compute resource.  
6
the forward market value for the resource comprises a forward market for a compute resource
7
The method of claim 6, wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.  
7
the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source
8
The method of claim 1, wherein the forward market value for the resource comprises a forward market for an energy credit resource.  
8
the forward market value for the resource comprises a forward market for an energy credit resource.
9
The method of claim 8, wherein the behavioral data source comprises an automated agent behavioral data source, a human behavioral data source, or a business entity behavioral data source.  
7
the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source
10
The method of claim 1, wherein the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises the first resource, or a second resource that can be substituted for the first resource.  
12
the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource
11
The method of claim 10, further comprising operating the machine to determine a substitution cost of the second resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second resource.  
13
operating the machine to determine a substitution cost of the second resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second resource.
12
The method of claim 11, further comprising determining at least a portion of the substitution cost of the second resource as an operational change cost for the task system.  
14
determining at least a portion of the substitution cost of the second resource as an operational change cost for the task system.
13
The method of claim 1, wherein the resource utilization requirement comprises at least one resource selected from the resources consisting of: a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, an energy resource, and an energy credit resource.  
16
the resource utilization requirement comprises at least one resource selected from the resources consisting of. a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, an energy resource, and an energy credit resource.
14
The method of claim 1, wherein the performing comprises further adjusting the operation of the task system.  
17
the performing comprises adjusting the operation of the task system, 
15
The method of claim 14, wherein the adjusting comprises adjusting operations of the task system to reduce the resource utilization requirement.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of adjusting operations of the task system to increase or reduce the resource utilization requirement;  
16
The method of claim 14, wherein the adjusting comprises adjusting operations of the task system to increase the resource utilization requirement.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of adjusting operations of the task system to increase or reduce the resource utilization requirement;  
17
The method of claim 14, wherein the adjusting comprises adjusting operations of the task system to time shift at least a portion of the resource utilization requirement.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of adjusting operations of the task system to time shift at least a portion of the resource utilization requirement;
18
The method of claim 14, wherein the adjusting further comprises adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource.  
17
the performing comprises adjusting the operation of the task system adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource;
19
The method of claim 14, wherein the adjusting further comprises accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.  
17
accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.
20
20. The method of claim 1, wherein the executing the transaction, comprises one of purchasing or selling the resource on a market for the resource.
18
the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling the resource on a market for the resource.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) the following:
	A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task;; interpreting a behavioral data source; forecast a forward market value for a resource in response to a remaining resource utilization requirement and the behavioral data source; and performing one of executing a transaction, in response to the forecast of the forward market value for the resource.
	These steps are an abstract idea that is a certain method of organizing human activity- a commercial interaction – because the steps interpret data, forecast a market value, and execute a transaction in response to the forecast.
	Claim 1 recites the following additional elements:
	accessing an external provider to provide at least a portion of the compute task, the network task, or the core task
	operating a machine to
	adjusting an operation of the task system
	This judicial exception is not integrated into a practical application.  The additional elements listed above are recited at a high level of generality and are elements that amount to no more than emery instructions to apply the exception using a generic computer step or machinery.  The generic computing steps and components are accessing an external provider to provide a portion of a compute task; operating a machine; and adjusting an operation of a task system, because they are steps that under a broadest reasonable interpretation are generic computing steps.  These elements both alone and in combination are generic computing steps and components operating in their ordinary capacity, which does not integrate the abstract idea into a practical application.
	Because of this, the claims are directed to the abstract idea identified above.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B. Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Per claims 2-20, the abstract idea is further defined and therefore the limitations of claims 2-20 do not integrate the abstract idea into a practical application nor are they significantly more.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 7, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").  
Per claim 1, Sanders teaches a method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task in par 0372: "steps may further include measuring a user site demand by reading one or more site loads 01026; selecting an active mode corresponding to the requested mode of the highest priority program 01028; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events 01030; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus 01032; reacting to demand conditions to match the site demand measurement with an inverter power output 01034; and controlling the inverter to dispatch the matching power output 01036. This configuration may further include steps for calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 01038; calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 01040."
Sanders then teaches accessing an external provider to provide at least a portion of the compute task, the network task, or the core task in par 0362: "For the purpose of this disclosure the term “utility” should be referred to as an entity that provides or manages the supply of electrical power or gas or other energy related resources to one or more energy consumers. The term as used in the disclosure encompasses, without limitation, regional utility companies, regional transmission organizations, and any other load servicing entity or entities, which manage the electrical power grid or other similar energy related resource infrastructure or grid within a geographical area."  See also par 0433: "In other aspects, the method further comprises steps for conducting at least one energy buy-low, sell-high transaction, wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."  See also par 0434: "calculating an amount of maximum energy that can be delivered by the utility power grid to one or more user sites associated with the one or more DER-ES apparatus 16072; determining a threshold energy demand on the grid for each of the one or more user sites associated with the one or more DER-ES apparatus, wherein the threshold energy demand of each of the user sites begins to stress one or more components of the utility power grid 16074; identifying one or more time periods when the threshold energy demand is met, wherein identification of the time period in the energy management system sends control and command instructions associated with each of the one or more energy storage devices housed in the one or more DER-ES apparatus for capable export of locally stored power to the utility power grid 16076."
and performing one of adjusting an operation of the task system or executing a transaction, in response to the … market value for the resource in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062"
Sanders does not teach interpreting an automated agent behavioral data source to obtain behavioral data; the behavioral data.
Nicoara teaches measuring power consumption of web pages and correlating the amount of power consumed with a mobile device's access of a web page.  See abstract.
Nicoara teaches interpreting an automated agent behavioral data source to obtain behavioral data; the behavioral data in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages " inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
Sanders and Nicoara do not teach operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement; forecast of the forward market value. 
Bharti teaches evaluating energy suppliers to meet demand for a distribution grid.  See abstract.  
Bharti teaches operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement; forecast of the forward market value in par 047: "At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks. At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on behavioral data source teaching of Sanders and Nicoara with the forward market teaching of Bharti because Bharti teaches that needs can be met to give more value to large value contracts.  See pars 002-003.  Because Bharti's teaching would make electricity (energy) procurement more efficient and cost effective, one would be motivated to modify Sanders and Nicoara with Bharti.  
Per claim 2, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders does not teach the forward market value for the resource comprises a forward market for energy prices.
Bharti teaches the forward market value for the resource comprises a forward market for energy prices in par 031: "Wholesale electricity price fluctuates significantly and the change cannot be passed on to the end customers immediately. This may cause a loss of retail margin for the suppliers. To address this risk, suppliers seek to hedge their position by buying electricity from counterparties on forward markets up to two or three years ahead."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on behavioral data source teaching of Sanders and Nicoara with the forward market teaching of Bharti because Bharti teaches that needs can be met to give more value to large value contracts.  See pars 002-003.  Because Bharti's teaching would make electricity (energy) procurement more efficient and cost effective, one would be motivated to modify Sanders and Nicoara with Bharti.  
Per claim 3, Sanders, Nicoara, and Bharti teach the limitations of claim 2, above.  Sanders does not teach the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.
Nicoara teaches the behavioral data source comprises at least one of an business entity behavioral data source in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured.  These are business entities because their websites are embodiments of their services.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a business entity behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages " inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.
Per claim 6, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches (along with Bharti which above taught the forward market) the forward market value for the resource comprises a forward market for a compute resource in par 0383: " wherein each of the DER-ES apparatus encloses at least one each of each of the following, including but not limited to an inverter-controller, storage appliance, and gateway controller, that together function as a site integration system (SIS), and are collectively configured as a micro-grid 05002, as shown in FIG. 5C."  A gateway controller is a compute resource because it is a resource that computes-determines-energy usage. 
Per claim 7, Sanders, Nicoara, and Bharti teach the limitations of claim 6, above.  Sanders does not teach wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.
Nicoara teaches the behavioral data source comprises at least one of an business entity behavioral data source in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured.  These are business entities because their websites are embodiments of their services.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a business entity behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages "inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.
Per claim 13, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches wherein the resource utilization requirement comprises at least one resource selected from the resources consisting of. a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, an energy resource, and an energy credit resource in par 0413 where an energy resource is taught.  See par 0413: "In evaluation engine to receive and store signals from each one of the one or more programs to determine an active mode for each of the one or more programs 11072; and one or more communication protocols 11074 to link one or more gateway controllers with the remote virtual energy pool 11076, with one or more electric vehicle energy control centers 11078, and one or more distributed energy management systems 11080 for controlling one or more distributed energy resources and one or more energy storage objects, each associated with the one or more DER-ES apparatus, and for controlling one or more electric vehicle energy resources associate with one or more electric vehicle energy control centers 11082."
Per claim 14, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches the performing comprises adjusting the operation of the task system in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062"
Per claim 15, Sanders, Nicoara, and Bharti teach the limitations of claim 14, above.  Sanders further teaches the adjusting comprises adjusting operations of the task system to reduce the resource utilization requirement in par 0379: "In an alternate arrangement, the prior method may further include steps for implementing a load shaping service model to reduce aggregate demand of one or more network connected apparatus to monitor offset demand on an aggregate basis 02104."
Per claim 16, Sanders, Nicoara, and Bharti teach the limitations of claim 14, above.  Sanders further teaches the adjusting comprises adjusting operations of the task system to increase the resource utilization requirement in par 0162: "This smoothing percentage prevents dramatic spikes or dips in the amount of power sent to the grid, by providing a maximum change per minute of output that is allowed. As an example, if the smoothing percentage is 20% and the max output rate on the unit was 4500 watts, the maximum change allowed in power output (up or down) would be 0.20*4500, or 900 watts in any given minute. This maximum change is actually more finely divided than this, to a maximum change per second, so the resulting output curve is quite smooth."  Providing maximum change per minute is increasing the resource utilization requirement because it is raising it to the maximum. 
Per claim 17, Sanders, Nicoara, and Bharti teach the limitations of claim 14, above.  Sanders further teaches the adjusting comprises adjusting operations of the task system to time shift at least a portion of the resource utilization requirement in par 0388: "and one or more software module sending commands to one or more devices of one or more DER-ES/SIS apparatus that are co-located and directly control the power produced of the one or more renewable energy generating sources wherein the one or more site integration system apparatus time-shifts energy generated from one or more renewable energy generating sources and from the grid to maximize peak load reduction on a specified network location in accordance to one or more plans and the related commands from a remote central server."
Per claim 18, Sanders, Nicoara, and Bharti teach the limitations of claim 14, above.  Sanders further teaches the adjusting comprises adjusting operations of the task system to time shift at least a portion of the resource utilization requirement in par 0380: "In another configuration, the method of capacity reservation monitoring may alternately include further steps for charging at least one of the one or more renewable energy storage devices from the grid 03012. In another configuration, the method may variously include steps for charging the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03014; and minimally charging the one or more renewable energy storage devices from the grid, wherein charging the one or more renewable energy storage devices from the grid is only activated when attempts to charge the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller fail, after a minimum time period the renewable energy site integration system reverts to charging the one or more renewable energy storage devices from the renewable energy site integration system solar charge controller 03016."
Per claim 19, Sanders, Nicoara, and Bharti teach the limitations of claim 14, above.  Sanders further teaches wherein the adjusting further comprises accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task in par 0380: in par 0380: "In another configuration, the method of capacity reservation monitoring may alternately include further steps for charging at least one of the one or more renewable energy storage devices from the grid 03012. In another configuration, the method may variously include steps for charging the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03014; and minimally charging the one or more renewable energy storage devices from the grid, wherein charging the one or more renewable energy storage devices from the grid is only activated when attempts to charge the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller fail, after a minimum time period the renewable energy site integration system reverts to charging the one or more renewable energy storage devices from the renewable energy site integration system solar charge controller 03016."
Per claim 20, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling the resource on a market for the resource in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062"
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Lange, US PGPUB 2002/0147670 A1 ("Lange").
  Per claim 4, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders does not teach the forward market value for the resource comprises a forward market for a spectrum resource.
Lange teaches a system/method for conducting demand based trading.  See abstract.
Lange teaches the forward market value for the resource comprises a forward market for a spectrum resource in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders, combined with Nicoara and Bharti, with the bandwidth options (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Sanders, Nicoara and Bharti with Lange.  
Per claim 5, Sanders, Nicoara, Bharti, and Lange teach the limitations of claim 4, above.  Sanders does not teach wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.
Nicoara teaches the behavioral data source comprises at least one of an automated agent business entity behavioral data source in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured.  These are business entities because their websites are embodiments of their services.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a business entity behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages "inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Richard et al. US PGPUB 2009/0048901 A1 ("Richard").
Per claim 8, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders does not teach the forward market value for the resource comprises a forward market for an energy credit resource.
Richard teaches estimating energy needs in the future and calculating costs.  See abstract.
Richard teaches the forward market value for the resource comprises a forward market for an energy credit resource in par 014: "The energy company could likewise utilize a combination of fixed and variable rate reductions, and/or customer credits or payments in order to better suit its or its customers' needs."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders and Bharti with the credits teaching of Richard because Richard teaches that buying and planning energy in advance is more cost effective than a spot market purchase, see par 003, and therefore Richard's teachings would motivate one ordinarily skilled to modify Sanders and Bharti with Richard so that credits could be used effectively to reduce energy costs.  For these reasons, one would be motivated to modify Sanders and Bharti with Richard.
Per claim 9, Sanders, Nicoara, Bharti, and Richard teach the limitation of claim 8, above.  Sanders does not teach wherein the behavioral data source comprises an automated agent behavioral data source.
Nicoara teaches wherein the behavioral data source comprises an automated agent behavioral data source in pars 064-065: "As described above, the energy measurement system requires user involvement to take each measurement. In a further embodiment, the process is automated by using an SCPI programming interface on a multimeter (the power measurement device) to facilitate the performance of a large number of measurements.  In an exemplary embodiment, the automated energy measurement system is depicted in FIG. 4 and includes the following components: a Server 401, an Android Phone (client) 402, and a Multimeter 403. The interaction between these components is also shown in FIG. 4."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the automated agent behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages "inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof").
Per claim 10, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders does not teach the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource.
Lof teaches a method to enhance commercial value of electric power.  See abstract.
Lof teaches the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource in par 084: "Furthermore, a feature of the premier power is that the wind turbine facility has a coupling relationship with a virtual energy storage facility such as a hydroelectric power plant, such that the premier power is able to be handled just as conventional hydroelectric power, nuclear power or fossil fuel power "units" that are equally fungible and exchangeable in a market setting. This coupling relationship may be made with other energy sources, the suitability of which is determined by different market participants like those acting as traders dealing with at least one of the energy kinds from the following list: renewables including hydroelectric power, thermoelectric power like e.g. fossil or nuclear, combined heat and power (CHP), for example. By making premier power from wind it is possible to do forward production planning and optimization by the system operators…. Furthermore, by making power from wind turbines into a fungible form of power units, enables wind power operators to sell the electric output therefrom in a longer term, such as in options and forward contracts."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the first resource and forward market teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 11, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 10, above.  Sanders does not teach operating the machine to determine a substitution cost of the second resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second resource.  
Lof teaches operating the machine to determine a substitution cost of the second resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second resource in par 0122: "The co-active converter provides supplementary power to that provided from the wind turbine facility when the processor 500 determines that output from the wind turbine facility is insufficient to maintain the required output voltage or frequency. Visually, this priming energy may be considered to be the equivalent of the cooperation between the hydroelectric power and the premier wind power shown in FIG. 9. Moreover, the power provided by the xM will supplement the output from the wind power resources so as to provide a guaranteed level of service that permits the operators of wind turbine facilities to enter into forward contracts. Alternatively, the combination of wind generated electric power that is supplemented with the priming power from the xM, may be used in combination with a hydroelectric power so as to be able to offer for sale "hybrid" power units, at least a portion of which include electrical power generated from wind farm, having a premier power facility."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the substitution cost teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 12, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 11, above.  Sanders does not teach determining at least a portion of the substitution cost of the second resource as an operational change cost for the task system 
Lof teaches determining at least a portion of the substitution cost of the second resource as an operational change cost for the task system in par 0137: "The processor 500 then assigns shares to the respective investors based on the amount of their contributions. With the pooled contributions, the processor 500 then purchases a portfolio of power units, for delivery at different times. Power units purchased on behalf of the mutual fund may be offered for sale on the renewable exchange, or via bilateral contracts with other purchasers. Whether purchased prior to a delivery date, or delivered to the power grid at the appropriate delivery date, the processor 500 keeps track of remuneration received in return for relinquishing ownership of the power unit or delivering the power unit to the power grid. " 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the determining the substitution cost teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Shihidehpour et al., US PGPUB 2003/0182250 A1, teaches in [28], [31], and [32], training a neural network to forecast market patterns in the electricity market.  
Ozog, WO 2010/083334 A1, teaches taking action in energy markets based on price forecasts, [156], using a statistical modeling framework which has a similar outcome as neural networks [249].  
He et al., US PGPUB 2017/0236136 A1, teaches using machine learning algorithms (generate and/or train) using price and load information, [54], and bids on clears price points every five minutes based on the data [39].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant which names the Inventor in the Instant Application, or are assigned to any entity including (but not limited to) the name Strong Force that names the same Inventor as the Instant Application.
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689